Citation Nr: 0326686	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  92-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asbestosis and 
mesothelioma.

2.  Entitlement to service connection for a lung disorder, 
other than inactive pulmonary tuberculosis.

3.  Entitlement to service connection for a heart disorder, 
to include service connection secondary to service-connected 
pulmonary tuberculosis.

4.  Entitlement to an increased rating for pleural thickening 
and fibrosis due to inactive pulmonary tuberculosis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for paralysis of the 
right vocal chord with chronic laryngitis, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).




REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to April 
1956.

This case first came before the Board of Veterans' Appeals 
(Board) from an August 1990 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Additional rating decisions were 
rendered in November 1990, June 1991, November 1991, March 
1992, and July 1992.  In May 1993, the Board remanded this 
case in order to accomplish additional development.  The case 
was thereafter returned to the Board, which denied the 
veteran's claims by means of a decision issued in October 
1994.

In November 1996, the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims) 
(Court) issued an Order whereby the Board's October 1994 
decision was vacated, with the case remanded to the Board 


for readjudication.  In April 1997, the Board remanded this 
case for additional development.  In July 2000, the Board 
again promulgated a decision whereby the veteran's claims 
were denied.  He again appealed to the Court which, by means 
of an Order issued in June 2001, vacated the Board's July 
2000 decision, and remanded the case to the Board.  The Board 
once again denied the veteran's claims by means of a decision 
dated in June 2002; he again appealed the Board's decision to 
the Court, which again, by means of an Order issued in 
February 2003, vacated the Board's decision and remanded the 
case to the Board.

A personal hearing was held before the undersigned in 
November 1992.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  While the veteran has been furnished with 
information as to the provisions of the VCAA, review of his 
claims file reveals that he has not been furnished with 
specific information as to VA's enhanced obligations under 
the VCAA, and in particular as to VA's obligations as defined 
by the Court in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This matter must be addressed by means of a Board 
remand prior to any further appellate review of this case by 
the Board.  See DAV v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).

This claim is accordingly REMANDED for the following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:



	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
she must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  Following receipt of any additional 
evidence, and/or completion of any 
additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claims and 
determine whether the benefits sought on 
appeal can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of his 
claims should be made.




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




